With most of what is said by the majority, treated abstractly, I agree; but I feel that the majority have overlooked what I consider the very unreasonable features of subdivision "2" of paragraph "d" of the so-called warranty. That subdivision is: "I will not: . . . Perform any accounting or auditing work, either acting for myself or for any other party, for any person, firm or corporation with whom I came in contact during my employment with Samuel F. Racine  Co., . . ." This is a peculiar provision and, I think, a very unreasonable one. Unless bound by a contract for a definite term — of which there is no suggestion *Page 616 
here — every one of Racine's clients might terminate the relationship at pleasure. I find no proof here which negatives the conclusion that each and all of Racine's former clients, now the clients of respondent, had not, without solicitation, at his own volition, terminated the relationship with Racine at or before the time respondent left Racine's employ. It may even be that some of them dissolved their relations with Racine years before Bender ceased to be so employed. Can anyone say that it is reasonably necessary, for the protection of Racine, that Bender should not for three years thereafter do any business for one who, though once a client of Racine's, had ceased to be such for good and sufficient reasons long years before Bender opened an office of his own? Clearly, when a client severed his relations with Racine, Racine had no interest to protect; and therefore, in my judgment, the order of the majority to enforce the provisions of the contract is too broad, and in reason and in justice should be so limited as to permit Bender to serve all those who had terminated their relations with Racine prior to the time when Bender ceased to be Racine's employe. I therefore, to that extent, dissent. *Page 617